UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7287


KELVIN JEROME MILES,

                    Plaintiff - Appellant,

             v.

GARY MAYNARD, Secretary of Public Safety and Correctional Services; J.
MICHAEL STOUFFER, Commissioner; SHARON BAUCOM, Medical Director;
PAMELA KNABLE, MCIH Medical Director; DR. DOLPH ALEX DRUCKMAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:09-cv-03211-DKC)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Jerome Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelvin Jerome Miles appeals the district court’s order dismissing his motion to

amend his complaint in a case that has been closed since 2011. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Miles v. Maynard, No. 8:09-cv-03211-DKC (D. Md. Aug. 6, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2